690 S.E.2d 276 (2010)
STATE
v.
Terrance Rodricus ELLIOTT.
No. 184A04-2.
Supreme Court of North Carolina.
January 7, 2010.
Paul M. Green, Raleigh, for Terrance Rodricus Elliott.
Jonathan P. Babb, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 4th of January 2010 by Defendant-Appellant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed. Defendant shall have up to and including the 22nd day March, 2010 to file and serve his/her Petition for Writ of Certiorari with this Court. By order of the Court in conference this the 7th of January 2010."